PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/009,843
Filing Date: 15 Jun 2018
Appellant(s): Schneider et al.



__________________
Mark R. Bilak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/9/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/6/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent no. 5,469,963 to Bonora et al.
Regarding claims 1 and 11, Bonora et al. discloses a frame cassette, comprising: a housing (20); and a mounting structure within the housing, the mounting structure comprising a plurality of slots (14; capable of receiving tape frames), wherein the housing comprises an opening configured to introduce a tape-frame into a tape-frame slot of the plurality of tape-frame slots (not numbered, but shown in fig. 
Regarding the limitation tape-frame slot configured to receive a tape-frame, it should be noted that claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  In the instant case, the “tape frame” does not impart patentability to the claims (see MPEP 2115).
	Regarding claim 9, Bonora et al. discloses the frame cassette of claim 1, further comprising: a valve structure (52) configured to purge the housing with inert gas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al.
Regarding claim 22, Bonora et al. discloses the claimed invention except for the specific material of the electrostatic discharge protection.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include dielectric materials for the purpose of reducing electric connectivity and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claims 2-8, 10, 12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. in view of patent application no. 2013/0216336 to Lee et al.
	Regarding claim 2, Bonora et al. discloses as discussed above including a door (32).
	Bonora et al. discloses the claimed invention except for the overhead transportation system.
	Lee et al. discloses that it is known to have overhead transportation system (220) in an automatic carrier transfer. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Bonora et al. with the teachings of Lee et al., with a reasonable expectation of success, for the purpose of providing a faster and more efficient means of automatically transporting substrates from one location to another.
	Regarding claim 3, Bonora et al. discloses a door guidance system (54 and 56).
	Regarding claim 4, Lee et al. discloses a door handling flange (not numbered, but shown in fig. 3; note: the connection between elements 254 and 252 is where the flange is on element 254)
	Regarding claims 5-7, Bonora et al. discloses a gasket (55 and col. 6, lines 20-27), that hermetically sealed (col. 6, lines 27-60).
Regarding claim 8, Lee et al. discloses a transport flange (paragraph 64) which allows the frame cassette to be transported by the overhead transport system.
Regarding claim 10, Bonora et al. in view of Lee et al. discloses the claimed invention except for the specific number of tape-frame slots.
	It would have been an obvious matter of design choice to include 13 or 25 tape frame slots for the purpose of carrying multiple wafers and, since such a modification would have involved a mere In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Lee et al. discloses bottom rails (210) for a transport of the frame cassette via roller conveyors (paragraph 80).
Regarding claim 14, Bonora et al. in view of Lee et al. discloses 27a kinematic coupling (Lee’s paragraph 64) on the frame cassette.
Bonora et al. in view of Lee et al. discloses the claimed invention except for the specific location of the kinematic coupling.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Bonora et al. in view of Lee et al. to place the kinematic coupling at the bottom of the wafer cassette for the purpose of providing increased flexibility with attaching wafer cassettes to load ports and, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claims 15-19, please see the rejections to claims 1-12 and 14 to see how these claim limitations were addressed.
Regarding claim 20, the recited method steps for automatic transportation of semiconductor wafers are considered to be obvious to Bonora et al. in view of Lee et al., since Bonora et al. in view of Lee et al. discloses all of the structural limitations of the claims.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used the apparatus of Bonora et al. in view of Lee et al. as an efficient alternative to perform the method of automatic transportation of semiconductor wafers. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. in view of patent application no. 2014/0178162 to Morikawa et al.

Morikawa et al. discloses it is known to have a recess (not numbered, but shown in fig. 4) in a side cover in a substrate transfer apparatus.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified Bonora et al. with the teachings of Morikawa et al. by adding the recesses for the purpose of providing a means to increase the stability of the items secured in the container.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonora et al. in view of Lee et al. and patent application no. 2002/0114686 to Glynn et al.
	Regarding claim 13, Bonora et al. in view of Lee et al. discloses the claimed invention except for the cassette stacking.
	Glynn et al. discloses that it is known to have cassette stacking (paragraph 21) in a wafer carrier with stacking adaptor plate.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have modified Bonora et al. in view of Lee et al. with the teachings of Glynn et al. for the purpose of providing a means of moving more wafers faster by stacking the carriers instead of moving the carriers one at a time.

(2) Response to Argument
Applicant argues Bonora fails to disclose a mounting structure configured to receive a “tape frame.”  The examiner disagrees for reasons explained in the rejection to claim 1 above.  Next, applicant argues Bonora fails to disclose a “tape frame” nor “tape frame slots.”  The examiner disagrees for reasons explained in the rejection to claim 1.  As stated in the rejection, the “tape frame” is considered In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   Next, applicant argues that Bonora fails to disclose “the housing comprises an opening configured to introduce a tape frame into a tape frame slot of the plurality of tape frame slots, or to remove the tape frame from the tape frame slot of the plurality of tape frame slots.”  The examiner disagrees and is of the opinion that Bonora clearly meets this limitation as clearly shown in his figures 1A and 1B.  Next, applicant argues that Lee does not disclose a flange as claimed in claim 8.  The examiner disagrees and is of the opinion that the collar or rim of element [34] in paragraph 64 of Lee clearly meets the limitation of a flange as supported by its definition.  A flange is defined as a “projecting flat rim, collar, or rib on an object, serving to strengthen or attach or (on a wheel) to maintain position on a rail.”  Next, applicant argues that Bonora fails to disclose a “frame restraint.”  The examiner disagrees and is of the opinion that element [21] of Bonora meets the limitation of a “frame restraint.”  Next, applicant argues Lee does not disclose “bottom rails” that are part of a frame cassette as disclosed in claim 12.  The examiner disagrees for reasons explained above in the rejection to claim 12.  The examiner also disagrees because claim 12 does not disclose that the “bottom rails” are attached to the frame cassette.   Giving the claim its broadest reasonable interpretation, the examiner is of the opinion that Lee meets this limitation of claim 12.  Next, applicant argues that Lee does not disclose kinematic couplings as claimed in claims 14 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Next, applicant argues that Bonora does not disclose dielectric materials as claimed in claim 22.  The examiner disagrees for the reasons explained in the rejection to claim 22.         
  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIE W BERRY JR/Examiner, Art Unit 3652                                                                                                                                                                                                        

Conferees:
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.